Citation Nr: 0722079	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  03-22 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for trench mouth, to 
include a disability of the mouth and teeth.

2.  Entitlement to service connection for a stomach 
disability.

3.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran served on active duty from March 1944 to June 
1946.  Service personnel records in the veteran's claims file 
verify his status as a combat veteran, specifically his 
receipt of the Combat Infantryman Badge (CIB).

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from February 2003 and August 2003 rating 
decisions wherein the RO in Cleveland, Ohio denied service 
connection for trench mouth and for a stomach disability.  
Thereafter, the veteran's claims file was transferred to the 
jurisdiction of the RO in Hartford, Connecticut.  This appeal 
also arises before the Board from a June 2005 rating decision 
wherein the Hartford, Connecticut RO denied service 
connection for PTSD.

In October 2003, the veteran testified during a hearing 
before a Veterans Law Judge (VLJ) at the RO.  A transcript of 
the hearing is of record.

In June 2004, the Board remanded the matters of service 
connection for trench mouth and for a stomach disability to 
the RO for further development and action.

In September 2006, a Deputy Vice Chairman granted the 
representative's motion to advance this appeal on the Board's 
docket, for good cause shown.  See 38 U.S.C.A. § 
7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2006).

In June 2004, the Board again remanded the matters of service 
connection for trench mouth and for a stomach disability to 
the RO for further development and action.  The veteran 
testified during a hearing before a Decision Review Officer 
(DRO) at the RO in July 2006; a transcript of the hearing is 
of record.  

In an August 2006 letter from the Board, the veteran was 
notified that the Judge who conducted his October 2003 
hearing was no longer employed by the Board and advised him 
of the opportunity to provide testimony before a current 
member of the Board.  Thereafter, the veteran testified at a 
videoconference hearing before the undersigned acting 
Veterans Law Judge in June 2007; a transcript of the hearing 
is of record.  


FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  The veteran has already been awarded service connection 
for a noncompensable dental disability and does not have a 
current dental condition resulting from a combat wound or 
other service trauma.

3.  A stomach disability is first shown many years after the 
veteran's separation from service, and is not shown to be 
related to events, disease, or injury during military service 
or to be related to his service-connected noncompensable 
dental disability.

4.  While there is no medical diagnosis of PTSD, an 
uncontradicted VA medical opinion causally relates the 
veteran's currently diagnosed anxiety disorder to military 
trauma.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for trench mouth, to 
include a disability of the mouth and teeth, are not met.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2006).

2.  The criteria for service connection for a stomach 
disability are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).

3.  The criteria for service connection for an acquired 
psychiatric disorder, diagnosed as anxiety disorder NOS, are 
met.  38 U.S.C.A. §§ 1101, 1110, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
4.125(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Notice requirements under the VCAA essentially require VA to 
notify the veteran of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In view of the Board's favorable disposition of the veteran's 
claim for service connection for an acquired psychiatric 
disorder, to include PTSD, the Board finds that all 
notification and development action needed to render a fair 
decision on this aspect of the appeal has been accomplished.

Concerning the appeal for claims for service connection for 
trench mouth and for a stomach disability, RO letters dated 
in July 2002, April 2003, May 2003, September 2004, and April 
2005 provided notice to the appellant regarding what 
information and evidence was needed to substantiate these 
service connection claims, as well as what information and 
evidence must be submitted by the appellant, what information 
and evidence would be obtained by VA, and the need for the 
appellant to advise VA of and to submit any further evidence 
that is relevant to the claims.  After the appellant was 
afforded opportunity to respond to notice identified above, 
the February 2006 supplemental statement of the case (SSOC), 
October 2006 statement of the case (SOC), and March 2007 SSOC 
reflect readjudication of the claims.  Hence, the appellant 
is not shown to be prejudiced by the timing of this VCAA-
compliant notice.  See Mayfield v. Nicholson, 20 Vet. App. 
537, 543 (2006); see also, Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a SOC or SSOC, is sufficient to cure a timing defect).

Regarding the Dingess/Hartman requirements, the Board notes 
that the veteran's status is not at issue, and the RO 
informed the veteran of the current disability and medical 
nexus requirements via the letters identified above.  In the 
March 2006 and February 2007 letters, the RO informed the 
appellant how disability ratings and effective dates are 
assigned and the type of evidence that impacts those 
determinations; however, as with the notice addressed above, 
the timing of this notice is not shown to prejudice the 
veteran.  As the Board's decision herein denies the claims 
for service connection for trench mouth and for a stomach 
disability, no disability rating or effective date is being 
assigned; hence, there can be no possibility of prejudice to 
the veteran as regards the Dingess/Hartman requirements. 

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records, VA treatment records, private 
treatment notes, and report of VA examinations dated in May 
2005 and August 2006.  

VA has satisfied its duties to inform and assist the veteran 
in this case.  Any deficiency in notice does not affect the 
merits of his claims or his substantive rights, for the 
reasons discussed above, and is therefore harmless.  See 38 
C.F.R. § 20.1102 (2006).  There is no reasonable possibility 
that further assistance to the veteran would substantiate his 
claims.  See 38 C.F.R. § 3.159(d) (2006).


II.  Service Connection

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated in the 
line of duty while in the active military, naval, or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Service connection may be established for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.310(a), service connection may be granted 
for disability that is proximately due to or the result of a 
service-connected disease or injury.  That regulation permits 
service connection not only for disability caused by service-
connected disability, but for the degree of disability 
resulting from aggravation to a nonservice-connected 
disability by a service-connected disability.  See 38 C.F.R. 
§ 3.310 (2006).  See also Allen v. Brown, 7 Vet. App. 439, 
448 (1995).  

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection, if the evidence is 
consistent with the circumstances, conditions, or hardship of 
such service even if there is no official record of such 
incurrence or aggravation.  See 38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(d).  This combat exception, however, does not 
obviate the need for evidence of a medical nexus between a 
current disability and military service.  See Collette v. 
Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996); Arms v. West, 12 
Vet. App. 188, 194-95 (1999).

A.  Trench Mouth

Dental treatment is authorized for dental disorders due to 
in-service trauma.  See 38 U.S.C.A. § 1712 (West 2002); 38 
C.F.R. § 17.161 (2006).  When applicable, a determination 
will be made as to whether it is due to a combat wound or 
other service trauma, or whether the veteran was interned as 
a prisoner of war (POW). See 38 C.F.R. § 3.381(b) (2006).  

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease will be 
considered service-connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided for in 38 C.F.R. § 17.161.  See 38 C.F.R. §§ 3.381, 
17.161.

Periodontal disease is any of a group of pathological 
conditions that affect the surrounding and supporting tissues 
of the teeth.  See Simington v. West, 11 Vet. App. 41, 42 
(1998).  Gingivitis is a form of periodontal disease.  See 
Dorland's Illustrated Medical Dictionary at 690, 691 (28th 
ed. 1994).  Trench mouth is a form of gingivitis.  See 
Dorland's at 1059.

Under 38 C.F.R. § 17.161(b)(2), veterans who have a service-
connected noncompensable dental condition or disability shown 
to have been in existence at time of discharge from active 
service, which took place before October 1, 1981, may be 
authorized any treatment indicated as reasonably necessary 
for the one-time correction of the service-connected 
noncompensable condition, but only if: (1) they were 
discharged under conditions other than dishonorable from a 
period of active military service of not less than 180 days; 
(2) application for treatment was made within one year after 
such discharge; and (3) a VA dental examination is completed 
within 14 months after discharge, unless delayed through no 
fault of the veteran.

Ratings for dental or oral conditions including chronic 
osteomyelitis or osteoradionecrosis of the maxilla or 
mandible, loss of the mandible, nonunion or malunion of the 
mandible, limited temporomandibular motion, loss of the 
ramus, loss of the condyloid or coronoid processes, loss of 
the hard palate, loss of teeth due to the loss of substance 
of the body of the maxilla or mandible, and where the lost 
masticatory surface cannot be restored by suitable 
prosthesis, are applied only when the bone loss is a result 
of trauma or disease but not the result of periodontal 
disease.  See 38 C.F.R. 4.150, Diagnostic Codes 9900-9916 
(2006).

The veteran's service medical records, including his March 
1944 entrance examination report as well as a June 1944 
service dental treatment record, note that the veteran was 
missing teeth enumerated as R4, R5, R6, L6, L8, R14, and L14.  
In the June 1944 dental treatment note, the veteran was 
classified as a class II prosthetic patient.  However, there 
is no indication of dental trauma in service.

In a post-service June 1950 rating decision and dental rating 
worksheet, the RO indicated that the veteran had teeth 
(enumerated as 7, 10, 12, 17, 18, and 31) extracted and 
determined that the extraction was incurred due to service.  
The veteran was granted entitlement to a service connection 
for a noncompensable dental condition for outpatient 
treatment only.  VA treatment records dated from May 2002 to 
July 2004 show that the veteran had new dentures constructed 
and received treatment for impacted food, realignment, and 
loosening of his dentures.

The veteran contends that he suffered from a trench mouth 
during active service.  He further asserts that his remaining 
teeth had to be pulled post-service and he had to be fitted 
with dentures over 40 years ago.  In addition, the veteran 
contends that his in-service trench mouth and the service-
connected teeth caused or contributed to his needing 
dentures, and therefore, he is entitled to service connection 
for trench mouth.  Considering the claim in light of the 
above-noted legal authority, the Board finds that the weight 
of the evidence is against the claim.

In this case, the veteran does not assert and the record does 
not show that the veteran suffered dental trauma during 
service.  Further, the veteran's service medical records are 
devoid of any notation as to complaints, findings, or 
diagnosis of a dental or mouth condition, to include trench 
mouth, periodontal disease, or gingivitis.  As noted above, 
in a June 1950 rating decision, the RO has already made the 
determination that the veteran's extracted teeth were 
incurred during service and awarded service connection for 
treatment purposes for those extracted teeth.  Furthermore, 
the regulations listed above clearly prohibit service 
connection for purposes of compensation where the disability 
involves replaceable missing teeth and periodontal disease.  

Finally, even with consideration of 38 U.S.C.A. § 1154(b), 
post-service competent medical evidence of record does not 
show that the veteran currently suffers from trench mouth or 
any form of periodontal disease and only indicates that the 
veteran uses dentures.  There is also no competent medical 
evidence or opinion even suggesting a relationship between 
any current tooth or mouth condition, any incident during 
active service, and the veteran's service-connected 
noncompensable dental condition.  Neither the veteran nor his 
representative has presented, identified, or even alluded to 
the existence of any such evidence.  Consequently, the claim 
for service connection for trench mouth is not warranted.  




B.  Stomach Disability

The veteran contends that he currently suffers from a stomach 
disability related to events incurred during active service, 
to include his service-connected noncompensable dental 
condition.  
Considering the claim in light of the above-noted legal 
authority, the Board finds that the weight of the evidence is 
against the claim.

The veteran's service medical records are devoid of any 
notation as to complaints, findings, or diagnosis of any 
stomach disability during active service.  Post-service 
private treatment records and VA treatment records dated from 
1991 to 2006 show treatment for peptic ulcer disease, hiatal 
hernia, esophagitis, gastroesophageal reflux disease (GERD), 
and pyloric ulcer.  Objective medical findings of various 
stomach disabilities are first shown more than 40 years after 
separation from active service.  The Board notes that the 
passage of many years between discharge from active service 
and the medical documentation of a claimed disability is a 
factor that tends to weigh against a claim for service 
connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).

Unfortunately, even applying the reduced evidentiary burden 
under 38 U.S.C.A. § 1154(b) and assuming that the veteran 
suffered from a chronic stomach disability during his combat 
service, competent medical evidence of record does not show 
that the veteran suffers from any current stomach disability 
that is etiologically related to disease, injury, or events 
during active service.  The record includes no competent 
medical opinion establishing a medical relationship between 
any stomach disability diagnosed post-service and the 
veteran's active service.  The record also includes no 
competent medical opinion establishing a medical relationship 
between any stomach disability diagnosed post-service and the 
veteran's service-connected extraction of several teeth in 
1950.  In addition, neither he nor his representative has 
presented, identified, or alluded to the existence of, any 
such opinions.  Consequently, the claim for service 
connection for a stomach disability on a direct or secondary 
basis is not warranted.  


C.  Both Claims

In connection with the veteran's service connection claims 
for trench mouth and a stomach disability, the Board also has 
considered the assertions the veteran has advanced on appeal 
in multiple written statements, statements from friends and 
family members, and his October 2003, July 2006, and June 
2007 hearing testimony.  However, the veteran cannot 
establish these service connection claims on the basis of his 
assertions, alone.  While the Board does not doubt the 
sincerity of the veteran's belief that his claimed mouth and 
stomach disabilities are associated with military service, 
each claim turns on a medical matter-the relationship 
between current disability and service.  Questions of medical 
diagnosis and causation are within the province of medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As a layperson without the appropriate medical 
training or expertise, the veteran simply is not competent to 
render a probative (i.e., persuasive) opinion on such a 
medical matter.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, his assertions in 
this regard simply do not constitute persuasive evidence in 
support of the claims.  

For the foregoing reasons, the claims for service connection 
for trench mouth and for a stomach disability must be denied.  
In arriving at the decision to deny these claims, the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against each claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


D. Acquired Psychiatric Disorder, to Include PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred.  
See 38 C.F.R. § 3.304(f) (2006).  The first requirement for 
service connection for PTSD is a medical diagnosis of the 
condition.  Diagnoses of PTSD must be rendered in accordance 
with the diagnostic criteria for the condition set forth in 
Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV).  See 38 C.F.R. § 4.125 (noting that VA has adopted the 
nomenclature of the DSM-IV) (2006).

The veteran contends that he currently suffers from an 
acquired psychiatric disorder, to include PTSD, as a result 
of stressful events during active service.  Considering the 
claim for service connection an acquired psychiatric 
disorder, to include PTSD, in light of the record and the 
governing legal authority, the Board finds that the claim is 
warranted.  

While the veteran's service medical records are devoid of any 
notation as to complaints, findings, or diagnosis of a 
psychiatric disability during active service, the veteran's 
DD Form 214 reflects that the veteran was awarded a CIB.  The 
DD Form 214 shows his military occupational specialty (MOS) 
as a cook.  His Army Separation Qualification Record 
indicated that he served as a private in Infantry Basic for 
four months and then for as a cook in Europe attached to the 
116th Infantry Regiment for 19 months.  

Post-service VA treatment records dated from 2005 to 2006 
show subjective complaints of nightmares, intrusive thoughts, 
avoidance of war, and anxiety and list objective findings of 
some PTSD symptomatology and anxiety disorder NOS (not 
otherwise specified).  In an October 2005 VA treatment note, 
a VA clinical specialist/nurse manager listed an assessment 
of increased symptoms of PTSD and anxiety due to re-
experiencing war location and not being on medication. 

In a May 2005 VA PTSD examination report, the examiner listed 
a diagnosis of sub-syndromal PTSD and indicated that the 
veteran currently suffers from a number of PTSD symptoms 
based on combat during active service.  However, the examiner 
clearly noted that the veteran did not meet full criteria for 
the full syndrome of PTSD.

In an August 2006 VA PTSD examination report, the veteran 
complained of nightmares, sleep disturbance, avoidance 
behaviors, and survivor guilt.  The examiner listed an 
impression of anxiety disorder NOS.  It was noted that the 
veteran's PTSD symptomatology was subsyndromal and clearly 
indicated that his current psychiatric condition was best 
diagnosed as anxiety disorder NOS.  Thereafter, the examiner 
opined that it is likely, with a reasonable degree of medical 
probability, that his distress and physiological reactivity 
to reminders, as well as nightmares and accompanied sleep 
disturbance, are directly causally related to his military 
traumas. 

As an initial matter, the Board notes that the aforementioned 
evidence makes clear that the veteran has not received a 
medical diagnosis of PTSD.  While a May 2005 VA examiner 
noted a diagnosis of PTSD, the examiner ultimately assessed 
that the veteran did not meet the full criteria for a full 
PTSD diagnosis.  In the August 2006 VA examination report, 
the examiner again indicated that the veteran's PTSD 
symptomatology was subsyndromal and clearly noted that his 
current psychiatric condition was best diagnosed as anxiety 
disorder NOS.  Additional VA treatment records also only 
noted assessments of symptoms of PTSD.  Thus, there is no 
medical diagnosis of PTSD; in fact, the medical evidence that 
is of record clearly supports a finding that the veteran does 
not meet the diagnostic criteria for PTSD.  Where, as here, 
the record is devoid of any medical indication that the 
veteran has the disability for which service connection is 
sought-here, PTSD-there can be no valid claim for service 
connection for such disability.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  Moreover, because the first, 
essential criterion for establishing service connection 
pursuant to 38 C.F.R. § 3.304(f) is not met, the Board need 
not address whether the remaining regulatory requirements-
evidence that an in-service stressor actually occurred and of 
a link between the stressor and the PTSD-are met.

However, when the medical evidence is considered along with 
the veteran's assertions, and with resolution of all 
reasonable doubt in his favor, the Board finds that the 
record presents a basis for a grant of service connection for 
an acquired psychiatric disorder diagnosed as anxiety 
disorder NOS.  

The veteran has submitted written statements and testified at 
multiple hearings that his stressors included witnessing 
deaths of fellow servicemen during wartime service, being 
assigned for burial duty handling causalities, and observing 
the inhabitants of a concentration camp in Germany. The Board 
finds the veteran's lay evidence credible.  A CIB award, as 
reflected in the veteran's DD Form 214, strongly enhances the 
probative value of his lay statements as to in-service 
stressful situations.  Applying the reduced evidentiary 
burden under 38 U.S.C.A. § 1154(b), the Board finds that the 
military traumas reported by the veteran are consistent with 
the circumstances and hardships of his military service.  
Further, the medical evidence of record shows that the 
veteran has a current psychiatric disability, diagnosed as 
anxiety disorder NOS, which had its onset subsequent to his 
active military service.

As noted above, in the August 2006 VA examination report, the 
examiner indicated that the veteran's condition was best 
diagnosed as anxiety disorder NOS and opined that it is 
likely, with a reasonable degree of medical probability, that 
the veteran's psychiatric disorder symptoms of distress, 
physiological reactivity to reminders, nightmares and 
accompanied sleep disturbance, are directly causally related 
to his military traumas.  The VA examiner's August 2006 
opinion is not contradicted by any other medical evidence or 
opinion.  The Board points out that VA adjudicators are not 
free to ignore or disregard the medical conclusions a VA 
physician, and are not permitted to substitute their own 
judgment on a medical matter.  See Colvin v. Derwinski, 1 
Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 
(1991).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  See 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Under the circumstances 
of this case, and with resolution of all reasonable doubt in 
the veteran's favor, the Board concludes that the criteria 
for service connection for an acquired psychiatric disorder, 
diagnosed as anxiety disorder NOS, are met.


ORDER

Service connection for trench mouth is denied.

Service connection for a stomach disability is denied.

Service connection for an acquired psychiatric disorder, 
diagnosed as anxiety disorder NOS, is granted.



____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


